MacKINNON, Circuit Judge
(concurring in part and dissenting in part):
From time immemorial the public interest has suffered from various types of bottlenecks which injure the public in many ways. This case arises out of governmental efforts which seek to improve the highway transportation facilities of the Washington Metropolitan area by removing a number of highway bottlenecks. One of these is the traffic bottleneck in the vicinity of, and across the river from, Georgetown in Northwest Washington. There the increasing congestion on parkland highways, an antiquated street system and historic road patterns which are additionally confined *1250within the adverse topographical features of the beginnings of the Potomac Gorge, combine with the necessity of bridging the Potomac River to cause great inconvenience to those attempting to enter or leave the District of Columbia by means of the existing streets and highways. The result is great inconvenience to thousands of highway users entering and leaving the capital and a substantial lengthening of many workers’ day.
The governmental authorities responsible for dealing with this situation concluded that it is necessary to erect the Three Sisters Bridge across the Potomac River as one essential part of the overall highway improvement program proposed for the entire metropolitan area. The erection of this bridge is here opposed by a citizens group of the District of Columbia which does not seriously attack the basic merits of the overall program to improve highway traffic congestion but instead ground their opposition on an alleged failure to comply with certain procedural requirements imposed by statute which are applicable to the planning and construction of the project. In such matters, under our form of government with its separation of powers, the function of policy making is assigned to the Legislative and Executive Branches. Congress enacts the basic laws and these are carried out by (1) the Executive Department functioning principally through the Department of Transportation, headed by the Secretary of Transportation, a member of the President’s Cabinet, Mr. Volpe, though other federal departments may perform isolated functions; and (2) by the District of Columbia acting through its Highway Department.
It should also be noted that the Constitution vests Congress with complete control over the entire area of the District of Columbia for all governmental purposes and insofar as legislation is concerned vests it with the combined powers of the federal and state governments. U.S. Constitution, art. I, § 8; Kendall v. United States, 12 Pet. 524, 618, 9 L.Ed. 1181 (1838); Stoutenburgh v. Hennick, 129 U.S. 141, 147, 9 S.Ct. 256, 32 L.Ed. 637 (1889); Shoemaker v. United States, 147 U.S. 282, 300, 13 S.Ct. 361, 37 L.Ed. 170 (1893); Atlantic Cleaners and Dyers v. United States, 286 U.S. 427, 434-435, 52 S. Ct. 607, 76 L.Ed. 1204 (1932); O’Donoghue v. United States, 289 U.S. 516, 539, 53 S.Ct. 740, 77 L.Ed. 1356 (1933). The Constitution thus imposes a precise duty upon the members of Congress to look after the needs of the District of Columbia in addition to those of their individual district constituents. Members of Congress are also charged with guarding all the interests of the entire nation in the District of Columbia as the seat of our national government. Pursuant to this assignment of responsibilities, Congress and its members have taken cognizance of the need for transportation facilities in the District of Columbia and the surrounding metropolitan area. To meet the area’s anticipated transportation needs it has authorized the appropriation of federal funds for the construction of a metropolitan subway system and has also authorized and directed that substantial additions be constructed to the thru-highways in the area. These additions include the erection of the Three Sisters Bridge.1 In this connection it was the decision of Congress that the subway construction and the additional highways (including the Three Sisters Bridge) would be built contemporaneously. This conclusion follows from the facts of the contemporaneous appropriations and the express congressional direction that work on the Three Sisters Bridge begin within thirty days after the congressional enactment (82 Stat. 815).
The remainder of this opinion deals with the very extraordinary majority *1251opinion — extraordinary in that it effectively sets aside for one alleged reason or another every finding of the trial court that the Government had in any way complied with the statutes in question. In its own language:
As to the provisions with which the District Court found compliance, however, we have concluded that the statutory requirements were not satisfied * * *
Majority opinion, page 1235. In this terse manner the extensive findings of the trial court are effectively negated. The discussion of the application of the separate statutes (Title 23, U.S.Code) which follows fully demonstrates the wide gulf between the majority and the practical trial judge who heard all the witnesses in an extensive 12-day hearing, received 1,025 pages of depositions and then thoroughly documented his findings in an opinion covering 40 printed pages. D.C. Federation of Civic Associations v. Volpe, 316 F.Supp. 754 (D.D.C.1970).
Section 188 — Feasible and Prudent Alternatives and Planning
The majority opinion sets aside the determination of the trial court that the Secretary had complied with the requirements of section 138 2 largely because of an absence of formal findings and an administrative record in the Department of Transportation. The majority opinion asserts that all possible planning to minimize harm to the affected parkland and historic sites 3 could not have been carried out because the final design of the ramps and interchanges had not been completed when the Secretary approved the project. However, the lack of findings and the normal departmental administrative record is fully and satisfac*1252torily explained by the fact that the Secretary personally made the necessary decisions and the Department file thus does not include the usual inter-office memoranda reflecting action by subordinates which is a feature of those projects on which the Secretary does not personally exercise his statutory responsibility. After all, the statute places the duty upon the Secretary to make such determinations and his decision should not be set aside because of the absence of documents which are not necessary or normal when he personally exercises that responsibility. This Secretary of Transportation is not a figurehead. He has had extensive prior experience in highway programs. His background and record indicate that he is personally Capable of making not only the ultimate decision on the bridge project but also many of the underlying minor, but basic, decisions.4
Further, I would not conclude that the Secretary failed to indulge in all possible planning to minimize harm to the park because his consideration of the amount of land to be taken by the ramps was based on the preliminary plans for the ramps. In this respect the opinion of the trial court states:
Secretary Volpe testified that he based his determination on the preliminary planning for the ramps and interchanges which had been done at that time. Although he conceded that the final design of the ramps was not com-píete, he pointed out that there were very limited alternatives available. He stated that before he approved the bridge project, he was satisfied, and the Department of Interior, which had jurisdiction over the parklands, was satisfied, that the designs which would be developed based on the preliminary plans would result in a minimum taking of parkland. [Emphasis added.]
D.C. Federation of Civic Associations v. Volpe, supra, 316 F.Supp. at 774-775. I construe this statement of the trial court as a finding that the Secretary took into consideration the amount of parkland that might be required under all the limited alternatives for the ramps and interchanges. Thus, the final selection of any ramp, etc., design would not present any problem that the Secretary has not already considered.
As to the suggestion of the majority that the use of the word “harm” in the statute confers authority upon the courts in this case, where only Government land is involved, to pass upon the “subtle calculations” inherent in determining the “aesthetic value” of this bridge, it is my view that Congress had more practical considerations in mind and did not thereby direct the rejection of projects which while they may be “pleasing” to the eye might by some personal standards be considered not to be “beautiful.” See Webster’s New International Dictionary, 2d ed.
*1253The majority opinion further states that the Government can hardly maintain that there was no “feasible” alternative to the. construction of the Three Sisters Bridge because this exemption under Overton Park 5 only applies if the Secretary finds that as a matter of “sound engineering” it would not be feasible to build the highway along any other route. To my mind this argument is not foreclosed to the Government in the least. The majority’s comment may have been falsely premised on a belief that sound engineering referred only to structural features, but there is much more to highway engineering than the stability of the structural features that may be constructed. Certainly the location of present highways and bridges in the Washington area when combined with various topographical features, existing traffic flow patterns, and the fact that one objective of the Three Sisters Bridge project was doubtlessly intended to alleviate some of the traffic congestion presently existing on the highways within the parklands on both sides of the river in the vicinity of the Three Sisters Bridge, might compel the conclusion that as a matter of sound highway engineering the only feasible project that would correct the congestion would be to erect a bridge in the vicinity of the Three Sisters Islands.6 I would thus not rule out the possibility that sound highway engineering would practically dictate a bridge at that location and that it would not be feasible to correct that traffic congestion by the construction or expansion of a bridgé at any other location. The controlling engineering principles when applied to the facts here present may not produce such a conclusion but there is nothing in this record to indicate that such conclusion could not properly be dictated by the application of sound highway engineering principles.
The personal involvement of the Secretary in the decision also explains the alleged failure of the Department to process the matter through normal procedural channels in the Department. When a statute directs a Cabinet officer to make a decision, that decision should not be criticized or found to be faulty because he did not delegate the groundwork to subordinates and then rubber stamp their decision.
The majority opinion also states that:
Secretary Volpe did not consult with other planning agencies to coordinate efforts to minimize harm to the park and historic sites.
Majority opinion, page 1239. This statement refers to something that is not required by the statute. It seems clear that the provision of section 138 requiring “all possible planning to minimize harm to such park ... or historic site from such use” 7 does not require that the Secretary of Transportation “consult with other planning agencies to coordinate efforts to minimize harm to the park and historic sites.”8 (Emphasis added). The majority opinion while it does not state so exactly, seems to be trying, by such language, to give the National Capital Planning Commission a voice in the Secretary’s decision by compelling the Secretary to “consult” with them. But the statute does not so provide. It requires only that the Secretary engage in all possible planning and not that he consult every group that may have an axe to grind — he may consult with such groups but there is no requirement that he do more than indulge in “all possible planning.” Clearly consulting is something more than planning. The statute directs the Secretary to make the decision and he is not forced to share that decision with outside agencies under *1254the guise of consulting. The statutory-requirements are already cumbersome enough without having the majority try to invent new requirements.
As for air pollution, I find the trial court’s finding that “air pollution was an overall consideration in this as well as all interstate highway projects” 9 to completely satisfy any requirement in this respect. Moreover, it seems obvious to me that the bridge would not create any air pollution, and that to the extent that it relieved highway congestion on the present highways in the parks it would decrease air pollution. In this respect, as in other instances, appellants and the majority are straining at gnats. Instead of sustaining appellants’ vague generalized objections to the present plans, I would require the objectors to show precisely how some of the plans being considered by the Secretary failed to meet the statutory standard or that some other feasible plan would cause less harm.
It also seems to me that, in requiring approval by the Secretary of final engineering plans for all details before the project can proceed, the majority are giving an overly technical, legalistic and impractical interpretation to the statute. What the Act requires is that the Secretary “not approve any program or project . . unless there is no feasible and prudent alternative . . . and all possible planning to minimize harm . .” was indulged in. To my way of thinking this would permit the Secretary to approve a program or project which is described by general specifications and reasonably precise locations without having the final blueprints. Certainly as a practical matter there must be room for some preliminary approval prior to the preparation of blueprints because no government is going to spend the millions of dollars necessary to prepare the final drawings without some prior approval that the drawings are being prepared along lines acceptable to the approving authority. If it subsequently develops that the final plans for some phase of the project do not meet the statutory standards they may be attacked at that time. Alternatively, the preliminary plans could be attacked upon a showing that they did not meet statutory standards. But there is neither such showing here, and I would not hold up projects, as the majority holds up this project, unless the objectors could demonstrate that substantial harm would result from the presently existing plans which would be alleviated by some other plan. Insofar as this affects the possible ramps and interchanges here it would be a relatively simple matter to consider all the “limited alternatives” and make a decision thereon. I would thus not remand for any purpose connected with section 138.
Section 13 U — Comprehensive Transportation Planning Process
This section requires the Secretary to cooperate with the states and not approve highway projects unless he finds them to be based on a continuing comprehensive transportation planning process carried on cooperatively by “states and local communities.” 10
In considering the requirements of this section the majority reverse the trial court by concluding that the Public Roads Division Engineer (Mr. Hall), to whom the Secretary delegated his responsibility under section 134, had improperly in turn delegated his responsibility to the Transportation Planning Board (TPB) of the Metropolitan Washington Council of Governments (COG), because, they allege, Mr. Hall believed that “TPB was the primary agency to which he should look in making his finding.” But certainly the belief that TPB was “the primary agency” for such purposes does not constitute a delegation of his authority. The record thus *1255does not support the majority’s finding of improperly delegated authority.
Moreover, the TPB was the only agency in the area that did satisfy the requirement of the statute of a body carrying on a “continuing comprehensive transportation planning process . . . cooperatively by states and local communities . . ..” Also, as the trial court noted, the District of Columbia, through resolution of its Board of Commissioners on June 17, 1965, provided for the District’s participation in the planning processes carried on by TPB.
What is really involved in the majority’s opinion in this respect, as with its criticism under section 138 that Secretary Volpe did not consult with other planning agencies, is another backhanded attempt to elevate the National Capital Planning Commission (NCPC) to a point where it can obstruct the project for its own ends. However, the NCPC is “concerned with planning solely for the District of Columbia,” and thus does not meet the requirement of the statute for a planning organization being carried on “cooperatively by states and local communities.” In contrast, the TPB is a regional organization 11 and does satisfy the statute. It is thus my conclusion that the majority exceeded its authority on this appeal when it ruled, contrary to the facts, that Mr. Hall had delegated his authority. Similarly, the majority are acting contrary to the statute, if they are attempting to compel the Secretary to be governed by the views of the NCPC. I might add that the situation here is not novel in the United States. Comprehensive highway plans traditionally run into many local objections, some selfish and some meritorious. When such situations arise they can only be solved by a fair application of the law, which I do not consider here justifies the majority in indirectly suggesting an interpretation of the statute that would give appellants, through the narrow interests of the NCPC, a whip hand in the final decision.
A further example of the tenuous rationale of the majority in its reversal appears in its attempted characterization of the TPB approval of the Three Sisters Bridge as a “stale” approval.12 The TPB formally approved the Three Sisters Bridge in December 1967 as “consistent with comprehensive planning in the region” and since that time, as the District Court found, “the TPB has continuously reviewed the transportation system for the area and . . . the approval of the Three Sisters Bridge has never been rescinded.” 13 The Division Engineer of the Bureau of Public Roads (Mr. Hall) considered this approval of the bridge when he made his finding in August or September, 1969, that the project was “based on a continuing comprehensive transportation planning process carried on cooperatively by states and local communities.” 14 On these admitted facts, I consider it to be a gross distortion of the record to characterize Mr. Hall as acting upon a “stale” approval, when the original TPB approval was within twenty months, and the area transportation system had been “continuously reviewed” by the TPB since then without any alteration in its approval of the bridge. It is also incorrect to call such approval “inapposite.” And to require a “comprehensive plan” (which the court refers to, whatever that might mean as applied to a project for a single bridge), as opposed to requiring that project to be consistent with “comprehensive planning,” is to attempt to impose a requirement that is not imposed by the statute.15
I thus concur in the trial court’s finding that the requirements of section 134 were fully complied with and dissent from the contrary conclusion of the majority here.
*1256Section 109(a) — The Safety of the Project
I concur in the trial court’s conclusion to require further study of the structural feasibility of the bridge but dissent from that portion of the majority opinion which states that the Secretary “undertook no study of the [air pollution] problem.” As previously stated the Secretary testified that “air pollution was an overall consideration in this as well as all interstate highway projects” 16 ; thus I consider that the air pollution problem was properly considered and disposed of. I would further permit work to proceed upon the excavation for the piers because this work is in the nature of a preliminary test since preconstruction borings are not conclusive. Thus, according to the testimony there will always be some doubt as to the absolute feasibility of the location and plans until the excavation is completed for the piers. It is my view that given the approval of Congress, and the necessary available appropriations (both of which the project has), it is within the proper discretion of the Secretary to proceed to that extent.
Section 128 — The Location Hearing
Since the record is devoid of any proof that the present location of the bridge and ramps would affect the public in any manner substantially different from the three locations (which spread eagled the present location) discussed at the 1964 hearing, I would concur in the findings of the trial court that the public hearing requirements were substantially complied with. I thus dissent from the statement by the majority that the trial court’s opinion was not clear that a finding had actually been made. To me it is perfectly clear that the court so found when it ruled that the present location was “not a new location” within the meaning of section 6a(l) of the PPM. The finding by the trial court that “no private property will be taken for the bridge or its ramps and interchanges” is also relevant to the finding with respect to the location.
Section 317 — The Map
This section requires that a map should be filed showing the portions of land which a department desires to appropriate. In this connection the majority opinion in footnote 61 refers to a letter of December 15, 1970 from the National Park Service and indicates that the plaintiffs may present this matter to the District Court for reconsideration of its ruling under Section 317. It seems clear, however, that the letter does not relate to any parkland but only to the “adverse impact (of traffic conditions) on the parkway (the highway).” It is thus my opinion that the letter would not have any relevance to any issue under section 317.

Congress, Representative Natcher and So-called Political Influence

In Part III of the majority opinion Judge Bazelon deals with the position of Congress and refers principally to some statements by Representative Natcher relating to the Three Sisters Bridge. The opinion infers that Representative Natcher by his acts was a party to forcing approval of the Three Sisters Bridge without regard to its merits, but the record does not so reflect. As the trial court found, Representative Natcher stated that he would do what he could to withhold appropriations for the construction of the District of Columbia rapid transit system “until the District complied with the 1968 Act” and “the freeway program gets under way beyond recall.” 17 Representative Natcher was thus merely attempting to see that the laws enacted by Congress were carried out. The Three Sisters Bridge was just one of several freeway projects upon which Congress in 1968 had directed the District of Columbia to commence work.18 It is not unusual or improper for Congress to withhold appropriations *1257until its laws are complied with. In discussing the public position of Congress, as articulated by its laws and Representative Natcher, Judge Bazelon states:
[T]he impact of this [congressional] pressure is sufficient, standing alone, to invalidate the Secretary’s action. Even if the Secretary had taken every formal step required by every applicable statutory provision, reversal would be required, in my opinion, because extraneous pressure intruded into the calculus of considerations on which the Secretary’s decision was based. (Majority opinion, p. 1245)
And further:
[T]he [trial] court determined as a matter of law that since the Secretary was not acting in a judicial or quasi-judicial capacity, his decision would be invalid only if based solely on these extraneous considerations [the influence emanating from Representative Natcher]. (Majority opinion, p. 1246)
Judge Fahy does not agree that the trial court found that extraneous pressure had influenced the Secretary’s decision and I find it impossible to read the findings and conclusions of the District Court as announcing that holding. In this respect the trial court’s opinion states:
The mere fact that the Secretary was aware of the Congressional pressure to build the Three Sisters Bridge is not sufficient to invalidate his action in directing that the bridge be restored to the Interstate System. Since the issue in this suit is whether there has been compliance with Title 23 of the United States Code, the political pressure exerted by members of Congress is relevant only as to whether it may have caused Secretary Volpe to act without considering the merits of the project as required by Title 23. As will be discussed in connection with § 138, Mr. Volpe commenced an exhaustive study of the merits of the Three Sisters Bridge project soon after taking office, and did not come to a decision that the bridge was essential until the Summer of 1969. The Court believes the Secretary’s testimony that his decision was based on the merits of the project and not solely on extraneous political pressures. It is true that Mr. Volpe was also interested in securing the release of the rapid transit appropriations, and that the approval of the bridge led to the release of those funds. But the Court finds that the mere fact that the Secretary was aware of this pressure does not invalidate his decision that the Three Sisters Bridge is an important and necessary part of the Interstate Highway System.

******

The plaintiffs contend that the Congressional pressure for the construction of the Three Sisters Bridge was of such a character that it can reasonably be inferred that it had some influence, conscious or unconscious, on the decision of the Secretary to re-designate the bridge as part of the Interstate System. From the evidence of the contemporaneous statements of Secretary Volpe, and his testimony in this case, there is no question that the pressure regarding the rapid transit appropriations was given some consideration at the time of the approval of the project in August, 1969. But the Court concludes that this does not invalidate the decision of the Secretary in this case. . . . The statute commits the decision to the Secretary’s discretion. There is no requirement that he base his decision only on matters presented at a public hearing, but rather, there is only the implied requirement that he base his decision on the merits of the project. In view of the Secretary’s testimony that he made an exhaustive review of the merits of the project and based his decision on that study, this Court will not invalidate his decision. The present case is further distinguishable from Jarrott in that there the contracts with the Board were secret, while here the actions of Congressman *1258Natcher and others are a matter of public record contained in official Congressional documents and speeches made on the floor of the House of Representatives. [Footnote omitted, emphasis added.]
D.C. Federation of Civic Associations v. Volpe, 316 F.Supp. 754, 765, 766-767 (D.D.C.1970).
It is submitted that any fair reading of the trial court’s opinion cannot twist its language to support Judge Bazelon’s conclusion that it held that the Secretary’s decision would be invalid “only if based solely on these extraneous considerations.” While the trial court found as a fact that the Secretary’s decision was “based on the merits of the project and not solely on extraneous political pressures,” this is only one of several fact findings; it is not the basis for the decision of the trial court and such factual finding is not the application of any rule of law. The trial court also found that “the mere fact that the Secretary was aware of this [congressional] pressure does not invalidate his decision . . . . ” But most importantly, the controlling conclusions by the trial court recognized the “implied requirement that the [the Secretary] base his decision on the merits of the project” and that the Secretary had
made an exhaustive review of the merits of the project and based his decision on that study, [and] this Court will not invalidate his decision. (Emphasis added.)
It thus seems clear to me that the trial court (Chief Judge Sirica) thereby found that the Secretary had based his decision upon the merits of the project. I specifically concur in this conclusion of the trial court and disagree with Judge Bazelon’s solitary conclusion with respect to this phase of the case. Judge Fahy also does not agree with Judge Bazelon that the trial court found that extraneous pressure had influenced the Secretary’s decision. It is thus clear that as presently articulated in these opinions a majority of the judges on this panel do not require that new determinations “on the merits” be made because of the interjection of any, for want of a better name, political pressure.
Judge Bazelon’s opinion also discusses the relevance of the position of Congress on the appropriations to the matter of the Three Sisters Bridge. Under Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 416, 91 S.Ct. 814, 824, 28 L.Ed.2d 136 (1971), the Supreme Court indicated that “The court must consider whether the decision [on the use of park-lands] was based on a consideration of the relevant factors.” I find that the trial court made the proper finding when it determined after a lengthy trial that the Secretary based his decision on a “review of the merits of the project [and] . . . that study.” While the majority opinion states it is not holding that the bridge can never be built, if Judge Bazelon’s individual view as to the position of Congress in this and other matters were to prevail, the result would come close to setting up legalistic standards which are practically impossible of compliance. Judge Bazelon’s opinion would do that here by deciding, contrary to the finding of the trial judge, that because a member of the Cabinet had knowledge of the position of Congress on appropriations for subways and highways in the District of Columbia that his decision with respect to the merits of a highway project must necessarily have been improperly influenced by that information.
Actually any member of the Cabinet worthy of his position would necessarily know the position of Congress on such matters. No person with the position and ability to make the decision with respect to the Three Sisters Bridge would be ignorant of the publicly expressed congressional position on such matters. What Judge Bazelon fails to consider is that there were congressional pressures both ways and that the trial judge after full consideration found as a fact that the Secretary based his decision on a study of the merits of the project. For an appellate court to reverse such conclusion on this appeal is to overstep its au*1259thority to determine whether the action of the Secretary was “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” The Supreme Court has said that this court has no authority to set aside the Secretary’s action on a finding that it was “not supported by substantial evidence” or “unwarranted by the facts.” Citizens to Preserve Overton Park v. Volpe, supra, 401 U.S. at 414, 91 S.Ct. 814, 28 L.Ed.2d 136. Likewise, the credibility of witnesses is a matter in which the trial judge is normally considered to have a particular province in actions tried upon the facts without a jury. Fed.R.Civ.P. 52(a).19 Judge Bazelon’s view of the matter would violate both of these rules.
Judge Bazelon also reflects an overly suspicious view with respect to the effect of so-called political pressures. An individual's attitude toward this type of question is closely related to his individual trust in human beings — whether he believes a human being can resist improper pressures, I do not find it unusual for a Cabinet member to be capable of resisting such pressures. Moreover the law is that in the absence of evidence to the contrary (and there is no such evidence here) public officers are to be presumed to perform official acts in accordance with the law.20 As I read Judge Bazelon’s opinion, however, it is his individual view that such pressures are irresistible. In the face of such colossal distrust of Government officials, the mere existence of the vestiges of pressure becomes equivalent to the reality of duress. I find that conclusion to be unsupportable — and contrary to law.
The realities of this situation are that under the Constitution the Congress of the United States has a wider voice in the affairs of the District of Columbia than it does in the affairs of states or other cities. Pursuant to its constitutional mandate Congress does take a firm hand in matters affecting the District and that is precisely what this court found was lacking in the first case (1968) involving the District highway program. D.C. Federation of Civic Associations, Inc. v. Airis, 129 U.S.App.D.C. 125, 391 F.2d 478 (1968). But no Congressman has any weight in such matters beyond his ability to speak for Congress and to the extent that he does speak for Congress he is only calling attention to the expressed will of Congress.
Congress has spoken in this matter. In Section 23 of the Highway Act of 196821 it ordered the erection of the *1260Three Sisters Bridge, not as a single project but as part of the broad highway-improvement program for the Washington Metropolitan Area. And Congress and those who speak for it have a continuing interest in seeing that the expressed will of Congress, as clearly enunciated in a statute signed by the President, be carried out.
Moreover, Congress has also declared that the relationship of the highway improvement program in any state, or the District of Columbia, be coordinated with plans for improvements in other affected forms of transportation (this would include subways) which are formulated with due consideration to their public effect on the future development of larger urban areas. In this respect Title 23, § 134, provides as follows:
§ 134. Transportation planning in certain urban areas
It is declared to be in the national interest to encourage and promote the development of transportation systems, embracing various modes of transport in a manner that will serve the States and local communities efficiently and effectively. To accomplish this objective the Secretary shall cooperate with the States, as authorized in this title, in the development of long-range highway plans and programs which are properly coordinated with plans for improvements in other affected forms of transportation and which are formulated with due consideration to their probable effect on the future development of urban areas of more than fifty thousand population. After July 1,1965, the Secretary shall not approve under section 105 of this title any program for projects in any urban area of more than fifty thousand population unless he finds that such projects are based on a continuing comprehensive transportation planning process carried on cooperatively by States and local communities in conformance with the objectives stated in this section. Added Pub.L. 87-866, § 9(a), Oct. 23, 1962, 76 Stat. 1148. (Emphasis added).
Thus, this congressional mandate applies to both the subway and to the highway program for the Washington Metropoli*1261tan Area with which we are here concerned. To the extent that it provides that the Secretary shall not approve highway projects in larger urban areas unless he finds such projects are based on a continuing comprehensive (i. e., rail and highways) transportation planning process in conformance with the objectives stated in Section 134, it is essential that the Secretary of Transportation in approving highway plans be concerned with the program to build subways in the District of Columbia. Indeed it would be impossible and contrary to law for any Secretary of Transportation to pass on any major highway project in the District of Columbia without being familiar with and considering its effect and relationship to the subway’ construction program. In carrying out this statutory duty the Secretary must determine, in this case with respect to the District of Columbia, that the proposed subway and highway plans will combine to produce “modes of transport in a manner that will serve the States and local communities [here the Washington Metropolitan Area] efficiently and effectively.” It is obvious, if the subway program were to proceed without the necessary highway construction, that the modes of transportation being built would not be efficient or effective. To this extent some joint consideration of subway and highway construction (including the Three Sisters Bridge) was a relevant matter and I do not find that the Secretary exceeded his authority by giving such matters more weight or consideration than was required by the statute.
In its discussion of “prudent alternatives” the majority opinion really attempts to define the problem as being one to determine whether a unique problem of extraordinary magnitude was posed by the potential loss of appropriations for the District subway. This is completely foreign to what section 138 is all about and does nothing more than indicate a preoccupation with the position of Congress. Actually when section 138 speaks of prudent alternatives it refers to alternatives to the use of parkland for the erection of the bridge at one location or another. The majority generally ignore the fact that the topographical features of the river with the high, steep banks of the Potomac Gorge, when coupled with the existing highways and parklands on both sides of the river, would cause the location of any other bridge that would meet the traffic congestion problem to affect existing park-lands in a substantially similar manner to the Three Sisters project. The case is unique in those respects. It is obvious that the viable alternatives would affect parklands substantially to the same extent.
The majority also ignore the fact that the so-called parklands involved on the Virginia side of the river are all in the George Washington Memorial Parkway. Highways have always been an important part of this highway park. The George Washington Memorial Parkway was established by Congress (46 Stat. 482 et seq.) as a narrow elongated parkway along both banks of the Potomac River from Mt. Vernon and Fort Washington to the Great Falls of the Potomac. It parallels the Potomac River from Mt. Vernon to a point above the Great Falls on the Virginia side, except for the City of Alexandria, and from Fort Washington (in Maryland across from Mt. Vernon) to a similar point above the Great Falls on the Maryland side, except within the District of Columbia. One of the congressional purposes in establishing the parkway as a memorial was to provide for the construction of extensive highways within the dedicated area. The legislation also sought to protect and preserve the natural scenery of the Potomac Gorge and the Great Falls of the Potomac, to preserve the historic Patowmack Canal and to acquire that portion of the Chesapeake and Ohio Canal below Point of Rocks (46 Stat. 482-483).
The fact that this park has to a substantial extent, and always has had extensive highways within its confines, makes it practically impossible for any proposed bridge in this area to be erected without affecting some of its lands. *1262This results from the fact that much of the traffic congestion which the proposed bridge seeks to relieve is traffic over the automobile highways within the parkway itself.
It is thus submitted that (1) the restrictive alternatives occasioned by the topography and location of the parklands, and (2) the nature of the parkland here involved, established by congressional legislation with substantial highways within its confines as one of its principal purposes, make the proposed Three Sisters Bridge a unique problem. It should also be noted that this highway park was established by Congress and that Congress has power by a subsequent act to change it.
In its peroration to Part II the majority opinion attempts to disclaim obvious implications of its decision. However, in so doing, it merely emphasizes the partial and slanted view it takes of the facts. Thus it states they are not suggesting any impropriety in the acts of those who “strongly advocate the bridge”; then next imply that there is some question as to the authority of such persons to exert pressure on Secretary Volpe which resulted in placing the Secretary in such an extremely treacherous position ; and then conclude by denying that they are suggesting that Secretary Volpe acted in bad faith or in deliberate disregard of his statutory responsibility. Finally, they set aside the Secretary’s finding on grounds which the Secretary testified under oath did not exist and the finding of the trial court supported the Secretary’s finding. The result reached by the majority opinion thus contradicts its disclaimers. So whether the majority are implying that the Secretary acted contrary to his statutory responsibilities or not, they end up at exactly the same place as though he had.
However, all of this buys time for the objectors and keeps alive the hope that a new Secretary or a new Council will succumb to pressure and disapprove the project. The majority opinion does not criticize pressure from the objectors and it does not fully state the history of the prior approvals and disapprovals of the project. Originally the Three Sisters Bridge was designated as part of the entire metropolitan freeway project. Nothing in this record indicates that this was not a decision on the engineering merits uninfluenced by any improper pressures. However, in the waning days of an outgoing Presidential Administration, the then Secretary of Transportation on January 17, 1969, three days before a new administration was to take office, deleted the bridge from the Interstate Highway System following disapproval of the bridge project by the District government. The majority do not question the basis of this action, but only attack the reversal of this decision.22 It may well be that they should question the background of that decision rather than what may well have been a rectification of a prior error or improper action.

Procedure on Remand

In the conclusory paragraph of its opinion the majority suggests that the Secretary establish a “full scale administrative record which might dispel any doubts about the true basis of his action.” When members of an appellate panel, for no reason more substantial than their own innate suspicion, elect to disbelieve the sworn testimony of a member of the Cabinet that his final decision was not influenced by outside factors, and also to circumvent the factual finding of the trial court to the same effect, in my opinion, it is not likely that a more extensive administrative record would cause them to believe him in the future. A court that has gone to the great extremes that this court has to reverse the trial court here can always find reasons satisfactory to it for avoiding practically any subjective decision required with respect to the bridge. It may well be that the only hope to carry out the expressed *1263will of Congress lies with the Supreme Court.
To the extent that the majority opinion differs from the views hereinbefore set forth, I respectfully dissent and I concur in the remainder.
SUPPLEMENTAL OPINION
FAHY, Senior Circuit Judge, with whom BAZELON, Chief Judge, concurs :
Our decision in D.C. Federation of Civic Ass’ns v. Volpe, 148 U.S.App.D.C. -, 459 F.2d 1231 (1971), issued October 12, 1971, was rendered on appeal by the plaintiffs in the litigation from the, decision of the District Court in D.C. Federation of Civic Ass’ns v. Volpe, 316 F. Supp. 754 (1970). In important respects we agreed with the findings of the District Court in that case that the Secretary of Transportation had not complied with certain applicable provisions of Title 23 of the United States Code. We could not agree, however, with the rulings of the District Court that the Secretary in other important respects had met the requirements of Title 23. We accordingly remanded the case with directions that construction of the bridge be enjoined until those requirements are met, as set forth in our opinion.
The plaintiffs had also contended in the District Court that the defendants were required and had failed to comply with statutory provisions other than Title 23, including certain provisions of the Code of the District of Columbia. In rejecting this contention the District Court held that the project had been exempted by Section 23 of the Federal-Aid Highway Act of 1968 1 from compliance with all statutory provisions “other than those of Title 23 of the U.S. Code.” Plaintiffs-appellants renewed their contention in this court. Because the parties had not squarely faced this problem in their briefs before us when we rendered our October 12, 1971, decision, we asked for supplemental briefs, which have been filed. We now decide the questions thus reserved.
I
The relevant provisions of Title 7 of the D.C.Code are §§ 108, 109, 115 and 122, briefly described in an Appendix to this opinion.2 We have concluded, as more fully to be explained, that further compliance with these provisions is not required insofar as they apply to the Three Sisters Bridge project.
Section 23 of the Federal-Aid Highway Act of 1968 was the legislative response to the administrative decision of certain District of Columbia officials to abandon the bridge project, and in response also to the decision of this court in D.C. Federation of Civic Ass’ns v. Airis, 129 U.S.App.D.C. 125, 391 F.2d 478 (1968), requiring compliance with Title 7 of the D.C.Code, “particularly §§ 7-108 to 7-115.” By Section 23, Congress directed that construction of the bridge go forward “notwithstanding any other provision of law, or any court decision or administrative action to the contrary,” subject, as we held in D.C. Federation of Civic Ass’ns v. Volpe, 140 U.S.App.D.C. 162, 434 F.2d 436 (1970), to compliance with the applicable provision of Title 23 of the United States Code.3 This court pointed out in its *1264opinion in that case that “it was Congress’ intention to countermand the District Government’s ‘administrative action’ which had stopped further interstate construction,” adding in a footnote: “Presumably, the ‘court decision’ language [of Section 23] refers to our decision in Airis, but the reference is mistaken since that decision was not to the contrary.” This court thus construed Section 23 in essence as a direction to the local and federal authorities to continue with the bridge plans formulated prior to Airis; but the court did not pass upon the precise question now before us, whether Section 23 exempted the bridge project from further compliance with those provisions of Title 7 of the D.C.Code which had been before the court in Airis. That case was not to the contrary of the intent of Section 23 that the bridge should be built; but the local Code provisions which had been held in Airis to be applicable to the bridge project we think became inapplicable by the subsequent enactment of Section 23 to the extent that compliance with those provisions would conflict with the provisions of Section 23 that work on the bridge should commence within 30 days. The reasonable conclusion to draw now from the ambiguous situation presented seems to us to be that such compliance with those provisions as had not occurred by the end of the 30 day period does not constitute a condition to the approval or construction of the project. This does not preclude the authorities from taking advantage of any of the provisions which they might find to be desirable or useful in connection with the project.
II
We have not overlooked that appellants also invoke certain provisions of the D.C. Code other than those in Title 7, namely, D.C.Code §§ 1-1005(a), 1407(a) (7) and 8-115, also briefly described in the Appendix to this opinion. We did not include these provisions among those which our October 12, 1971 decision reserved for further consideration. See footnote 2, supra. Nevertheless, we consider them. The issue as to their applicability to the project had been presented to the court in Airis, although they did not surface in the opinion. We think they are also fairly included in the target of Section 23. Even were we to interpret the omission from the Airis opinion of any discussion of these provisions to mean that the court regarded them as applicable to the bridge project we nevertheless think the impact of Section 23 upon these provisions is the same as we have construed its impact to be upon the Title 7 provisions, as above set forth. The language of Section 23, and its history and objective, persuade us that the overriding intention of Congress was also to exempt the project from the necessity of further compliance with these recommendatory and consultative provisions of the local Code.4
Clearly one of the objectives of Congress was to have the bridge project go forward promptly. The “notwithstanding * * * any law * * * *1265to the contrary” language, construed in light of this objective, and of the history of the project, bears a construction that the provisions of the D.C.Code now considered should not delay or bar the authorities from proceeding. As we explained, however, in D.C. Federation of Civic Ass’ns v. Volpe, 140 U.S.App.D.C. 162, 434 F.2d 436 (1970), Congress did not intend that the bridge should go forward without complying with “all applicable provisions of Title 23 of the United States Code.” Those provisions having been brought into Section 23 itself, were not to the contrary of Section 23.
Ill
We consider finally whether the appellees must comply with 16 U.S.C. §§ 470, 470f, which are part of the United States Code. Only Section 470f is really involved. It provides that in the case of a project such as the Three Sisters Bridge the head of the Federal Agency having direct or indirect jurisdiction, prior to the approval of the expenditure of any federal funds on the undertaking, shall take into account the effect of the undertaking on any site that is included in the National Register of historical sites, and shall afford the Advisory Council on Historic Preservation, established under Title 16, a reasonable opportunity to comment on the undertaking. This provision was not considered in Airis and it is not a local highway statute. It is a part of a national plan to protect historic sites. Section 23 of the 1968 Act was passed, as we understand its purpose, to free the bridge from further planning under the local statutes. We cannot say that Congress also intended to render inapplicable this federal law of general application affecting historic sites. The Secretary of Transportation is a member of the Advisory Council on Historic Preservation created by 16 U.S. C. § 470. Accordingly, if he has not already done so since our decision in D.C. Federation of Civic Ass’ns v. Volpe, 140 U.S.App.D.C. 162, 434 F.2d 436 (1970)— we understand he may already have done so — the Secretary is required to comply with Section 470f before final approval of the project, for areas affected by the bridge project are listed in the National Register.5
As to 33 U.S.C. §§ 401, 403 and 525, and 49 U.S.C. § 1655, referred to in footnote 2, supra, apparently appellants and appellees agree that the authorities have complied with these provisions. No issue with respect to them is raised on this appeal.
Judgment accordingly.
APPENDIX
7 D.C.Code § 108 prohibits the construction of any highway in the District at a width of more than 160 feet.
D.C.Code §§ 7-109, 7-115 and 7-122 require that whenever the D.C. Government proposes a new highway plan, the plan must be the subject of a public hearing with notice given to the affected landowners. A map reflecting the plan shall be prepared and certified to the National Capital Planning Commission for modification and approval, followed by filing and recording with the District Surveyor.
D.C.Code § l-1005(a) requires any agency of the District Government, when it plans a new highway project, to consult NCPC in an effort to conform agency plans with over-all NCPC planning for the National Capital.
D.C.Code § 8-115 authorizes Federal and District authorities administering U.S.-owned property to transfer jurisdiction over such properties, for purposes of administration and maintenance, among themselves, provided the recommendation of the NCPC is first secured and that all such transfers are reported to Congress.
D.C.Code § l-1407(a) (7) requires the District to submit its plans for highway projects to WMTA for its review. (This *1266provision repealed Dec. 9, 1969, P.L, 89-774, § 8(a) (1), 83 Stat. 322.)
16 U.S.C. § 470f, requires the Secretary of Transportation to give the Advisory Council on Historic Preservation a reasonable opportunity to comment on plans for an interstate highway project that will affect historic areas in the National Register.

. The proposed bridge lies almost completely in the District of Columbia since the Potomac River is entirely within the District. The bridge approaches on the south bank would be within the jurisdiction of Virginia.


. § 138 requires a determination that there was “no feasible and prudent alternative to the use of such land” and that the “program includes all possible planning to minimize harm to such park * * * or historic site.” 23 U.S.C. § 138.


. Georgetown as an historie site. The Old Georgetown District was created within the District of Columbia by Chapter 984, approved September 22, 1950 (64 Stat. 903). Its west boundary was fixed at “Archbold Parkway from Reservoir Road to the Potomac River * * The district so established would be slightly to the east of the presently prescribed location of the Three Sisters Bridge. If any of the ramps or interchanges were to come within said district, it is obvious from the maps that it would only touch a de minimis area at the southwest corner of the district which is devoid of buildings. Thus, the Three Sisters Bridge does not imperil the architecture in Georgetown. The Old Georgetown District was established “to preserve and protect the places and areas of historic interest, exterior architectural features and examples of the type of architecture used in the National Capital in its initial years * * *.” (64 Stat. 904). To effectuate the intent of Congress the Act required the Commissioners of the District of Columbia before issuing any permit for the construction, alteration, reconstruction or razing of any building within the Old Georgetown District, to refer the plans to the National Commission on Fine Arts for a report as to “the exterior architectural features, height, appearance, col- or, and texture of the materials of exterior construction which is subject to public view from a public highway.” The Commission was then required to report its recommendations as to whether the plans with respect to any building would preserve the historic value of said district and if not to suggest changes. Thus, while the Act referred to “places and areas” of historic interest, the operative features of the law were directed solely to buildings within the district and there was no showing made in this case that any buildings within the district would be affected by the Three Sisters Bridge or any of the ramps and interchanges that would be constructed under any plan. And as stated above, only a de minimis area at the southwest corner might be affected by the ramps and interchanges. The bridge itself would not touch the Old Georgetown District. Also the character of the so-called parkland on the north bank of the Potomac (the D.C. side) where the bridge abutments would be erected consists practically entirely of a railroad right-of-way, the Chesapeake and Ohio Canal and a public highway. Thus, any substantial interference with “green places” on the District of Columbia side of the river has not been demonstrated.


. Biographical data on Secretary of Transportation John A. Volpe indicates that lie was born December 8, 1908, graduated from high school and following two years of night school majored in architectural construction at Wentworth Institute. He engaged in the construction business in Massachusetts from 1933 to 1943 when he volunteered for duty with the Civil Engineer Corps (Seabees) of the United States Navy. On his return to civilian life he held the rank of Lt. Commander and he then reopened his construction company. As the business grew, he set up offices in Washington, D. C. and Miami, Florida. He served as Commissioner of Public Works for the State of Massachusetts for four years beginning in 1953. In this position lie undertook one of the largest highway construction programs in the history of Massachusetts. President Eisenhower named him as the first Federal Highway Administrator of the United ■ States and he served in this position in 1956 and 1957 and thus became one of the architects of the $40 billion Interstate Highway Program initiated by the United States at that time. He is a member and past president of the Society of American Military Engineers and is also past president of the Associated General Contractors of America. He was also elected to three terms as Governor of Massachusetts. Congressional Directory, 92nd Cong., 1st Sess. 973 (1971).


. Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 91 S.Ct. 814, 28 L. Ed.2d 136 (1971).


. The so-called Three Sisters Islands consist of nothing more than three small rocks which project above the waters of the Potomac River. At low tide they are connected by a small sand bar.


. 23 U.S.C. § 138.


. Majority opinion, p. 1239.


. D.C. Federation of Civic Associations v. Volpe, 316 F.Supp. 754, 775 (D.D.C. 1970).


. 23 U.S.C. § 134.


. D.C. Federation of Civic Associations v. Volpe, supra note 9, 316 F.Supp. at 795.


. See page .1241 of majority opinion.


. 316 F.Supp. at 794.


. Id.


. 23 U.S.C. § 134.


. 316 F.Supp. at 775.


. Id. at 762.


. Pub.L. No. 90-495, 82 Stat. 815 (1968).


. Fed.R.Civ.P. 52(a) provides:
(a) Effect. In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon, and judgment shall be entered pursuant to Rule 58; and in granting or refusing interlocutory injunctions the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action. Requests for findings are not necessary for purposes of review. Findings of fact shall not he set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of the witnesses. The findings of a master, to the extent that the court adopts them, shall be considered as the findings of the court. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact and conclusions of law appear therein. Findings of fact and conclusions of law are unnecessary on decisions of motions under Rules 12 or 56 or any other motion except as provided in Rule 41(b).


. United States v. Chemical Foundation, 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L. Ed. 131 (1926) states:
The presumption of regularity supports the official acts of public officers, and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties. Confiscation Cases, 20 Wall. 92, 108 [22 L.Ed. 320]; United States v. Page, 137 U.S. 673, 678-680 [11 S.Ct. 219, 34 L.Ed. 828] ; United States v. Nix, 189 U.S. 199, 205 [23 S.Ct. 495, 47 L.Ed. 775].
Oestereich v. Selective Service Bd. No. 11, 393 U.S. 233, 241, 89 S.Ct. 414, 21 L.Ed.2d 402 (1968) (Harlan, concurring), is to the same effect.


. § 23 of the Federal-Aid Highway Act of 1968 provides:
Sec. 23 (a) Notwithstanding any other provision of law, or any court de-*1260cisión or administrative action to the contrary the Secretary of Transportation and the government of the District of Columbia shall, in addition to those routes already under construction, construct all routes on the Interstate System within the District of Columbia as set forth in the document entitled “1968 Estimate of the Cost of Completion of the National System of Interstate and Defense Highways in the District of Columbia” submitted to Congress by the Secretary of Transportation with, and as a part of, “The 1968 Interstate System Cost Estimate” printed as House Document Numbered 199, Ninetieth Congress. Such construction shall be undertaken as soon as possible after the date of enactment of this Act, except as otherwise provided in this section, and shall be carried out in accordance with all applicable provisions of title 23 of the United States Code.
(b) Not later than 30 days after the date of enactment of this section the government of the District of Columbia shall commence work on the following projects :
(1) Three Sisters Bridge, 1-266 (Section B1 to B2).
(2) Potomac River Freeway, 1-266 (Section B2 to B4).
(3) Center Leg of the Inner Loop, 1-95 (Section A6 to C4), terminating at New York Avenue.
(4) East Leg of the Inner Loop, 1-295 (Section Cl to C4), terminating at Bladensburg Road.
(c) The government of the District of Columbia and the Secretary of Transportation shall study those projects on the Interstate System set forth in “The 1968 Interstate System Cost Estimate”, House Document Numbered 199, Ninetieth Congress, within the District of Columbia which are not specified in subsection (b) and shall report to Congress not later than 18 months after the date of enactment of this section their recommendations with respect to such projects including any recommended alternative routes or plans, and if no such recommendations are submitted within such 18-month period then the Secretary of Transportation and the government of the District of Columbia shall construct .such routes, as soon as possible thereafter, as required by subsection (a) of this section. (82 Stat. 827-828)


. If the present objectors were associated with the disapproval of the Three Sisters Bridge project in 1969 for reasons unrelated to its merits, it may be that they do not come into court with clean hands.


. P.L. 90-495, 82 Stat. 815, 827-828 (1968).


. In our October 12, 1971, decision we stated in this connection, at footnote 62, as follows: “At issue are 16 U.S.C. §§ 1, 470; 33 U.S.C. §§ 401, 403, and 525; 49 U.S.C. § 1655 (1970), and various sections of title 7 of the District of Columbia Code.”


. The relevant portion of' Section 23 of the 1968 Act is as follows:
Sec. 23. (a) Notwithstanding any other provision of law, or any court decision or administrative action to the contrary, the Secretary of Transportation and the government of the District of Columbia shall, in addition to those routes already under construction, construct all routes on the Interstate System within the District of Columbia as set forth in the document entitled “1968 Estimate of the Cost of Completion of the National System of *1264Interstate and Defense Highways in the District of Columbia” submitted to Congress by the Secretary of Transportation with, and as a part of, “The 1968 Interstate System Cost Estimate” printed as House Document Numbered 199, Ninetieth Congress. Such construction shall be undertaken as soon as possible after the date of enactment of this Act, except as otherwise provided in this section, and shall be carried out in accordance with all applicable provisions of title 23 of the United States Code.
(b) Not later than 30 days after the date of enactment of this section the government of the District of Columbia shall commence work on the following projects:
(1) Three Sisters Bridge, 1-266 (Section B1 to B2).
(2) Potomac River Freeway, 1-266 (Section B2 to B4).
(3) Center Leg of the Inner Loop, 1-95 (Section A6 to C4), terminating at New York Avenue.
(4) East Leg of the Inner Loop, 1-295 (Section Cl to C4), terminating at Bladensburg Road.
82 Stat. 827 (1968).


. We are of course not called upon to pass upon any provisions of law not invoked by appellants, whether local or otherwise.


. The 1968 correspondence to which Judge MacKinnon refers in this connection is inconclusive in its submission to the Advisory Council and in the Council’s. response.